Title: From George Washington to the New York Provincial Congress, 7 June 1776
From: Washington, George
To: New York Provincial Congress



Gentlemen,
New-York June 7th 1776

I suppose you have received from the Congress two Resolutions, for the Reinforcement of our Army in Canada, but, lest you should not be apprized of them, I take the Liberty to enclose you a Copy—I most earnestly request, you will exert every Endeavour, to furnish the Quota expected from your Province, as speedily as possible—General Schuyler is extremely importunate for a Supply of Men, and it is altogether out of my Power, to afford them from the Troops here, as they by no Means exceed the Number requisite for the Defence of this Place. I have the Honour to be with much Respect Gentlemen your most obedient Servant

G. Washington

